DENNIS JACOBS, Circuit Judge,
concurring in part and dissenting in part:
I concur in the majority opinion insofar as it affirms the denial of the suppression motion; I dissent as to the rest, with the exception of footnote 8.
The district court took one year to consider and decide a suppression motion that was complicated, ramified, and virtually outcome — determinative—without making the required periodic findings that the delay was in the interest of justice. The contentious issue is whether the district court had discretion to dismiss this case under the Speedy Trial Act without prejudice, as it did. Instead of answering affirmatively this easiest of appellate questions (and affirm), the majority remands for a new exercise of discretion, which is unneeded, to say the least. The district court’s decision to dismiss without prejudice is so well supported by settled principles that it is unassailable, even uninteresting.
*88There are several first principles: As between dismissal with prejudice and without, “neither remedy [is to be] given priority,” United States v. Taylor, 487 U.S. 326, 335, 108 S.Ct. 2413, 101 L.Ed.2d 297 (1988); “[dismissal without prejudice is not a toothless sanction,” id. at 342, 108 S.Ct. 2413; and “dismissal of a criminal indictment is a drastic remedy which should not be lightly considered,” United States v. Fox, 788 F.2d 905, 909 (2d Cir.1986).
Since the seriousness of the crime is one salient consideration, it matters that Bert was a felon who had been using drugs, possessed a firearm with an obliterated serial number, was carrying it in the hallway of a residential building, and tossed the gun from the hallway window to land in a courtyard where residents had a right to be.
I
Two officers responded to a report made by the security guard of a residential building, and encountered on arrival two' men in the lobby who admitted they did not live in the building, and who were directed to leave. The security guard told the officers that more trespassers were on the tenth and twelfth floors. In the tenth floor hallway, the officers saw Bert and two others, who claimed that they were visiting a friend in Apartment 10L, who disclaimed knowledge of the group (or did not answer) until Bert told her: “Tell them you know me,” which she did. Disbelieving the response that Bert had prompted, and observing Bert pacing back and forth with his body turned away from them, one of the officers drew his gun and asked to see Bert’s hands. The other officer saw Bert adjust his sweatshirt, revealing a gun, and remove the gun from his waistband as he moved toward an open window. In the ensuing struggle to handcuff Bert, a magazine was released from the gun and landed on the floor, and the gun went out the window to the courtyard, where it was recovered by the police.
After being given warnings at the precinct, Bert asked whether the gun was still operable, gloating that he could not be charged with possessing a loaded firearm because the magazine had been ejected, and that the firearm probably was not in working order because he had thrown it out a tenth-floor window. A bit later, Bert predicted that he would beat the case because the firearm was inoperable. Eventually, he was charged with being a felon in possession of a firearm and with possession of a firearm with an obliterated serial number. 18 U.S.C. § 922(g)(1), (k).
On June 25, 2012, Bert filed his suppression motion. The district court’s resolution of that motion caused the delay that (in the absence of interest-of-justice findings) violated the Speedy Trial Act. The motion, never simple, became increasingly complex as the government responded, Bert supplemented his arguments, six witnesses testified at the hearing, and post-hearing submissions proliferated on a score of contentious issues.
One year after the close of those proceedings, the district court denied the suppression motion, in a 24-page opinion. Bert then moved to dismiss with prejudice, citing his statutory and constitutional rights to a speedy trial. The statutory speedy trial clock had begun to run on March 4, 2013, 30 days after the last brief was filed on the suppression motion. See 18 U.S.C. § 3161(h)(1)(D), (H). Because Bert was not brought to trial within 70 days thereafter, the government conceded a statutory violation, see id. § 3161(c)(1), but argued that there had been no constitutional violation and that dismissal under the Act should be without prejudice to reprosecution.
*89The district court found no constitutional violation, and, after considering each relevant factor, dismissed without prejudice. After reindictment, a three-day jury trial resulted in conviction on both counts. Bert was sentenced principally to ten years’ imprisonment.
II
In deciding between dismissal with prejudice or dismissal without, the district court considers statutory factors: seriousness of the offense; the facts and circumstances that led to dismissal; and the impact on the administration of the Act and on the administration of justice. 18 U.S.C. § 3162(a)(2). The court also considers the length of the delay, Taylor, 487 U.S. at 340, 108 S.Ct. 2413, and prejudice to the defendant, United States v. Wilson, 11 F.3d 346, 352 (2d Cir.1993).
The single principle that decides this appeal is recited in the majority opinion: “The Supreme Court has ... instructed that courts should only preclude reprose-cution of a serious crime upon a showing of ‘something more than an isolated unwitting violation,’ such as a finding of ‘bad faith’ or a ‘pattern of neglect.’ ” Maj. Op. at 80 (quoting Taylor, 487 U.S. at 339, 108 S.Ct. 2413). The majority opinion, relying on First Circuit cases, asserts that such a pattern of neglect (warranting dismissal with prejudice) may be manifested either by the government or by the court. Id. at 79-80. Not so. We have held that: “[I]n the absence of a factually supported finding of bad faith or a pattern of neglect by the local United States Attorney, an ‘isolated unwitting violation’ of the Speedy Trial Act cannot support a decision to dismiss with prejudice.” United States v. Hernandez, 863 F.2d 239, 244 (2d Cir.1988) (emphasis added) (quoting Taylor, 487 U.S. at 339, 108 S.Ct. 2413); see also United States v. Wells, 893 F.2d 535, 539 (2d Cir.1990) (same). The majority does not even intimate that the judge or her court engaged in a pattern of neglect or delay. To the contrary, the majority’s footnote 8 demonstrates by statistics the giant workload and dizzying productivity of the judges of that court. In any event, this is not the First Circuit, and a three-judge panel of this Court cannot alter Second Circuit law. Veltri v. Bldg. Serv. 32B-J Pension Fund, 393 F.3d 318, 327 (2d Cir.2004).
As to bad faith, there is no issue in this case, as the majority recognizes and concedes. Maj. Op. at 84-85. The majority opinion further “recognize[s], of course, in spite of the government’s negligent conduct, a single isolated violation of the Speedy Trial Act cannot support a decision to dismiss with prejudice.” Id. at 86.
As to a pattern: Passages quoted in the majority opinion contain the district court’s categorical findings that: the government’s failure to prompt the judge “was not ... [a] pattern of neglect”; and “[t]his was not a pattern of delay on the part of the government.” Id. at 84-85; see also Special App’x at 30, 32. There was thus no pattern of neglect or pattern of delay amounting to a “demonstrably lackadaisical attitude.” United States v. Giambrone, 920 F.2d 176, 180 (2d Cir.1990).
So it is settled that dismissal must be without prejudice if the offense was serious. And as to that, there is no dispute. An offense involving a firearm with an obliterated serial number, carried in a residential hallway, is serious indeed. The majority opinion acknowledges this in a perfunctory way, observing that seriousness is uncontested. Maj. Op. at 79. The district court’s opinion explains its ruling in appropriate and compelling detail:
*90It is a violent crime. The defendant possessed a loaded and defaced firearm. He’s a felon in possession of a fire-arm____The defendant is facing a ten-year and a five-year statutory maximum on each count. The government calculates his guidelines as a level 28. The defendant is in criminal history category number four, based on three prior arrests, including a prior arrest for possession of a weapon. The defendant faces a lengthy period of incarceration here and, in addition to this just being a straight possession case, as the evidence at the suppression hearing showed, the defendant didn’t behave passively during the encounter that led to his arrest. He tried to secret the gun or get rid of the gun, through a window, and in doing so struggled with the arresting officer, putting himself, the officer and the bystanders in harm’s way.
Special App’x at 31-32.
Even if seriousness is scored on a continuum, the offense here is life-threatening; Bert’s prior felony convictions include witness tampering (Bert and his co-conspirators violently assaulted a woman to prevent her from testifying in a criminal proceeding related to a homicide), drug trafficking (in connection with which Bert possessed a loaded semiautomatic firearm and body armor), and possession of a gun used to commit a homicide (Bert supplied the murder weapon and acted as lookout). Given the seriousness of the offense, it is easy to see why the district court had no reason to dilate on some of the other factors.
Ill
Under settled law, that is that.
Everything else that the majority opinion suggests be done or considered by the district court on remand is unnecessary, and fueled by dicta.
• District courts are told to “identify and explain the administrative neglect that caused the particular delay at is-sue____” Maj. Op. at 83. Although the cause seems perfectly obvious (and innocuous), the majority questions whether the suppression motion' required substantial work and delay, saying that the motion “does not appear to present any novel legal questions or distinct factual complexity.” Id. at 85. However, the majority opinion, which takes pages and pages to set out the facts and law bearing on the suppression issue, thus refutes itself. We do not issue written opinions to decide simple and settled matters.1
• The majority suggests that district courts “consider any potential administrative changes that might be warrant-ed____” Maj. Op. at 83. It is hard to understand why this is our concern, at least unless and until a systemic failure is encountered. The chief judge of the Eastern District of New York has the applicable administrative jurisdiction; and the Second Circuit Judicial Council approves changes to the administrative rules of the district courts. See supra footnote 1.
• The majority instructs that “prosecutors should contribute to this process as well.” Maj. Op. at 83. If there are ■ to be changes in the court’s procedures, I can’t see why prosecutors are to be engaged in it, or why the Federal Defender is left out of it-or for that *91matter, James Darrow, who is Bert’s counsel. See supra footnote 1.
• For purposes of remand, the majority identifies two errors that the district court did not commit: deeming scien-ter decisive, and discounting any delay attributed to the court rather than the prosecution. Maj. Op. at 84-85. See supra footnote 1.
• The majority suggests that the district court “may wish to further assess” whether the delay caused Bert to suffer any non-trial prejudice. Maj. Op. at 86. But Bert has never claimed or specified any actual non-trial (or trial) prejudice, either in the district court or on appeal. It is Bert who bears the burden of proof, see United States v. Adams, 448 F.3d 492, 503 (2d Cir.2006) (quoting 18 U.S.C. § 3162(a)(2)), and on this point the information would have been entirely within his knowledge. See supra footnote 1.
• The majority suggests that the district court “might further consider any other effect [other than re-indictment] that its decision [to dismiss without prejudice] could have on the administration of the Speedy Trial Act.” Maj. Op. at 86. Surely, one consideration is that release of Bert on a technicality would stir disrespect for the administration of justice and for the Speedy Trial Act in particular. See supra footnote 1.
• The majority cites “the dearth of evidence in the record regarding [inter alia] any pattern of ... neglect.” Maj. Op. at 86. Exactly: There is no evidence of a pattern of neglect or delay, and the burden of proof rested on the defendant. See Adams, 448 F.3d at 503 (quoting 18 U.S.C. § 3162(a)(2)). Certainly, it is strange to doubt a finding on the ground that there is a lack of evidence to impugn it. See supra footnote 1.
In summary, the majority invites the district court to make more findings and to re-balance the factors in the supposed light of the majority’s dicta. That is all unnecessary, as a matter of law: See supra footnote 1. At the same time, however, the issue is left to the discretion of the district court, which is where it was located by Congress, and the district court’s ultimate exercise of discretion will be subject to review by another panel, selected by random assignment in the usual course.
The majority misconstrues the cause of the violation, which is not delay itself, but the failure to make periodic findings that the delay needed to decide Bert’s suppression motion was in the interest of justice. Those findings are the only robotic incantations required by our law. While vigilant conduct by the prosecution would certainly prompt such findings, it is unknown for an appellate court to look behind them. The importance of such findings is not for me to assess; it is enough that they are required. But let us not wring our hands over the absence of incantations in this case, which is a trivial defect among actual problems in our criminal justice system.

. Of course, given the seriousness of the offense and absence of a pattern of neglect, this is all beside the point.